Title: From John Adams to Oliver Wolcott, Jr., 28 September 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Sept 28 1800

I have carefully read all the applications & recommendations for the office of collector of Norfolk & although the list of candidates is numerous and their pretensions respectable I think I discover sufficient reasons in the papers to concur with you in opinion that Col William Davis ought to be appointed and pray you to send him a commission accordingly. His letters have a strong character of sense & worth & Gen Marshalls & Mr. Lee’s opinions in corroberation of yours have their weight. Major James Gibbons merits are indeed very great but I think his qualifications cannot be equal.
I return you all the papers.
I am Sir with great regard
